Napton, J.
This case involves three points, all of which are elaborately discussed and decided by the court of appeals, and the opinion of that court reported in 5th vol. of Mo. App. Rep. 197. One of the points was also examined and decided in the case of the State to the use of Beach v. Sutton, reported in vol. 3 of Mo. App. Rep. 388. As we concur with that court, not only in the result, but in the decision on each point involved in the case, it seems unnecessary to do more than to refer to these cases. The judgment of the court of appeals is affirmed.
All the judges concur.